Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158052(51)(53)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  UNIVERSITY OF MICHIGAN REGENTS,                                                                                     Justices
           Plaintiff-Appellant,
                                                                    SC: 158052
  v                                                                 COA: 339198
                                                                    Washtenaw CC: 16-001122-CK
  VICTOR VALENTINO, J.D., P.C.,
             Defendant-Appellee.
  ______________________________________/

         On order of the Chief Justice, the motion of the Michigan Health & Hospital
  Association to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  September 11, 2018, is accepted for filing. On further order of the Chief Justice, the motion
  of the Michigan Brain Injury Provider Council to file a brief amicus curiae by November
  9, 2018, is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 2, 2018

                                                                               Clerk